— Judgment unanimously modified on the law and as modified affirmed and matter remitted to Cayuga County Court for further proceedings in accordance with the following Memorandum: The People concede that defendant was denied his right to allocution at sentencing and thus that the matter must be remitted to County Court so that defendant may be resentenced.
There is no merit to defendant’s argument that the court was required to adhere to its original sentence promise. Defendant was charged with criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the seventh degree. He was allowed to plead guilty to criminal sale of a controlled substance in the fourth degree, for which he could have received a sentence of up to 15 years in State prison. He was promised a one-year sentence in the County Jail. The court was aware that defendant had previously been adjudicated a youthful offender. After receiving the presentence investigation, the court stated that it could not adhere to the agreement because of appellant’s record, attitude and crime. Defendant was given the opportunity to withdraw his plea and go to trial or to let the plea stand and receive a sentence of one to four years incarceration. The presentence investigation indicates that defendant, when questioned about his involvement in the offense to which he pled guilty, made no comment other than to tell the probation officer that the offense was "a bunch of shit.” The court did not err in refusing to carry out its initial promise under those circumstances, where the presentence investigation revealed new information concerning defendant’s attitude (see, People v Selikoff, 35 NY2d 227, cert denied 419 US 1122; People v Jones, 99 AD2d 1, 3-4; see also, People v Carner, 142 AD2d 789, lv denied 72 NY2d 955; People v Powers, 134 AD2d 736). (Appeal from Judgment of Cayuga County Court, Corn*1060ing, J. — Criminal Sale Controlled Substance, 4th Degree.) Present — Green, J. P., Pine, Balio, Lawton and Davis, JJ.